Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 


 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michaela D Danca (646-973-2531) on 02/11/2022.

AMENDMENTS TO THE CLAIMS
In claim 16, delete “miromycin C” and insert “mitomycin C”.
Cancel claims 36 and 42.
Amend claim 59 to recite “A compound selected from the group consisting of:”
In claim 69, delete “miromycin C” and insert “mitomycin C”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A compound of the instant invention, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Rodrigues et al (Bioorganic & Medicinal Chemistry, 2006, 14, 4110-4117, cited in the previous Office action), teaches polyethylene daunorubicin conjugate compound 2 (see page 411, Figure 2). Please see Figure 1 below for side by side comparison of compound 2 of Rodrigues et al and the claimed compound of Formula (I).

    PNG
    media_image1.png
    265
    316
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    193
    476
    media_image2.png
    Greyscale

		     Figure 1: compound 2 and compound of Formula (I).
A compound of Formula (I) reads on compound 2, wherein:
Agent = daunorubicin;
Spacer = hydrazone linker;
Z1, Z2, Z3 and Z4 = H;
Y and R1 = absent; and 
PBG = maleimide.
However, Rodrigues et al fails to suggest or teach, wherein at least one of Z1, Z2, Z3 and Z4 is an electron-withdrawing group.
Conclusions
Claims 1, 3-16, 18, 25, 27, 30, 44, 46-47, 51-52, 57-62 and 67-72 are allowed.
Claims 36 and 42 are cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629